Exhibit 10.15

INSTRUMENT

AMENDING AND RESTATING

LYONDELL CHEMICAL COMPANY

RESTRICTED STOCK PLAN FOR

NON-EMPLOYEE DIRECTORS

Lyondell Chemical Company hereby amends and restates the Restricted Stock Plan
for Non-Employee Directors, effective as of February 23, 2006, to read in its
entirety as the document entitled “Lyondell Chemical Company Restricted Stock
Plan for Non-Employee Directors” that is attached hereto.

IN WITNESS WHEREOF, the undersigned, being duly authorized on behalf of the
Company, has executed this Instrument on this 23rd day of February, 2006.

 

ATTEST:     LYONDELL CHEMICAL COMPANY BY:  

/s/ Janna Sewell

    BY:  

/s/ Dan F. Smith

  Assistant Secretary       Dan F. Smith         President and Chief Executive
Officer



--------------------------------------------------------------------------------

Lyondell Chemical Company

RESTRICTED STOCK PLAN FOR NON-EMPLOYEE DIRECTORS

As Amended and Restated Effective February 23, 2006



--------------------------------------------------------------------------------

LYONDELL CHEMICAL COMPANY

RESTRICTED STOCK PLAN FOR NON-EMPLOYEE DIRECTORS

 

1. Purpose.

The Restricted Stock Plan for Non-Employee Directors of Lyondell Chemical
Company (the “Plan”) is intended to provide non-employee directors of Lyondell
Chemical Company (the “Company”) with an increased proprietary interest in the
Company’s success and progress by granting them shares of the Company’s Common
Stock (“Common Stock”) (“Restricted Shares”) or share equivalents (“RSUs”) that
are restricted according to the terms and conditions set forth below. The Plan
is intended to increase the alignment of non-employee directors with the
Company’s shareholders in terms of both risk and reward.

 

2. Administration.

The Plan is administered by a committee (the “Committee”) of independent members
of the Company’s Board of Directors (the “Board”) designated by the Board. The
Committee shall have all necessary authority and discretion to interpret any
Plan provision or to determine any question regarding Restricted Shares grants
under this Plan. The Committee’s determination or interpretations shall be
final, conclusive and binding on all persons.

 

3. Eligibility.

All current or subsequently elected members of the Company’s Board of Directors
who are not current employees of the Company or any of its subsidiaries
(“Eligible Directors”) shall be eligible to participate in the Plan.

 

4. Grants.

 

  (a) Awards. Eligible Directors shall receive an annual incentive award divided
equally into an award of Restricted Shares or RSUs and an associated Deferred
Cash Payment (as defined in Section 6). The Committee shall determine the amount
and form of the award annually in its discretion, which may vary among Eligible
Directors. The date when Committee determines the annual incentive award amount
is the “Grant Date.” The Committee may provide for an RSU award in lieu of
Restricted Shares, if it deems it appropriate, in its sole discretion. RSUs
shall have a value equivalent to shares of Common Stock, payable solely in cash.

 

  (b) Terms. Restricted Share or RSU awards to Eligible Directors shall be on
the terms and conditions the Committee determines from time to time and with the
restrictions set forth in Section 5. Deferred Cash Payments shall be subject to
Section 6.

 

-2-



--------------------------------------------------------------------------------

  (c) Number of Restricted Shares or RSUs. The number of Restricted Shares or
RSUs granted shall be determined by dividing the dollar amount of the portion of
the award allocable to Restricted Shares or RSUs by the closing price of a share
of Common Stock on the last trading day of the calendar year before the calendar
year when the Grant Date occurs.

 

  (d) New Directors. A person who becomes an Eligible Director after the Grant
Date for a calendar year shall receive a prorated annual Restricted Share or RSU
award, based on the number of remaining months in the calendar year after the
first day of the month when the person became an Eligible Director. The number
of Restricted Shares or RSUs awarded shall be determined by dividing the
prorated amount allocable to the partial year by the closing price of a share of
Common Stock on the first trading day of the month after the month when the
person became an Eligible Director.

 

5. Terms and Conditions of Restricted Shares or RSUs.

 

  (a) General. Each Restricted Share or RSU award shall be subject to the
restrictions under subsection (b) for the Restricted Period.

 

  (b) Restrictions. The Restricted Shares and RSUs shall be subject to a
substantial risk of forfeiture until the Restricted Period expires. An Eligible
Director shall have all ownership rights and privileges of a shareholder for any
outstanding unvested Restricted Shares, including the right to receive dividends
and the right to vote those Restricted Shares, but shall not be entitled to
delivery of a certificate for shares of Common Stock until the Restricted Period
expires. An Eligible Director shall not have ownership rights and privileges
attributable to any outstanding unvested RSUs, but shall be entitled to a cash
payment for each RSU equal to the amount of cash dividends payable on a share of
Common Stock at the time cash dividends are paid. None of the Restricted Shares
or RSUs may be sold, transferred, assigned, pledged, or otherwise encumbered or
disposed of during the Restricted Period, and all Restricted Shares or RSU
grants shall be forfeited and all rights of an Eligible Director to Restricted
Shares or RSUs shall terminate without further obligation on the Company’s part
if the Eligible Director terminates service prior to the date the Restricted
Period lapses.

 

  (c) Restricted Period. The Restricted Period for any award of Restricted
Shares or RSUs shall begin on the Grant Date and shall lapse on the tenth
anniversary of the Grant Date or, if earlier, the date specified in subsection
(d).

During the Restricted Period, Restricted Shares may be held as a stock
certificate representing the number of Restricted Shares awarded and may be
registered in each Eligible Director’s name but held in the Plan’s custody for
the Eligible Director’s account and not released to the Eligible Director until
the Restricted Shares become vested when the Restricted Period lapses.

 

-3-



--------------------------------------------------------------------------------

  (d) Lapse of Restricted Period. If an Eligible Director ceases to be a Company
director due to Disability, death, Retirement, Change of Control or failure to
be re-nominated to serve for any reason other than Cause, the Restricted Period
shall lapse and the Restricted Shares or RSUs granted to that Eligible Director
shall vest immediately. If an Eligible Director who has not ceased to be a
Company director attains age 72, the Restricted Period for outstanding
Restricted Shares shall lapse on the later of (i) the last day of the month in
which the Eligible Director attained age 72 or (ii) May 4, 2006. If an Eligible
Director ceases to be a director of the Company for any other reason, the
Eligible Director shall forfeit immediately all Restricted Shares or RSUs ,
unless a majority of the Board, other than the Eligible Director, determines
that termination of director service is in the Company’s best interest approves
the lapse of the Restricted Period and vests the Restricted Shares or RSUs.
Except as provided in Section 7, all restrictions on those Restricted Shares or
RSUs shall lapse on vesting. A certificate for shares under a Restricted Share
grant shall be delivered to the Eligible Director, or the Eligible Director’s
beneficiary or estate, according to subsection (e).

For purposes of this section, the following definitions apply:

 

  (i) “Disability” means a permanent and total disability as defined in
Section 22(e)(3) of the Internal Revenue Code.

 

  (ii) “Retirement” means ceasing to be a Company director (i) on or after age
72 or (ii) at any time prior to age 72 with the consent of a majority of Board
members, other than the Eligible Director.

 

  (iii) “Change of Control” means a change of control as defined in the
Company’s Non-Employee Directors Benefit Plans Trust Agreement, as in effect
from time to time.

 

  (iv) “Cause” means failure to diligently and prudently carry out the duties of
a director, as determined by a majority of the Board members other than the
affected director.

 

  (e) Delivery of Restricted Shares. At the end of the Restricted Period, a
stock certificate for the number of vested Restricted Shares shall be delivered
free of all restrictions to the Eligible Director or the Eligible Director’s
beneficiary or estate, as the case may be.

 

  (f) Payment of RSUs. At the end of the Restricted Period, a cash payment shall
be delivered to the Eligible Director or the Eligible Director’s beneficiary or
estate, as the case may be. The RSU cash payment shall be calculated in the same
manner as the Deferred Cash Payment.

 

-4-



--------------------------------------------------------------------------------

6. Deferred Cash Payment.

Each Eligible Director shall receive a cash payment (the “Deferred Cash
Payment”) from the Company within thirty business days after the date Restricted
Shares or RSUs vest when the Restricted Period lapses or, if applicable, after
the date Restricted Shares or RSUs are forfeited. The amount of the Deferred
Cash Payment shall be equal to the closing price per share of Common Stock on
the trading date coincident with or next following the date the Restricted
Shares or RSUs vest or are forfeited, multiplied by the number of vested or
forfeited Restricted Shares or RSUs.

 

7. Regulatory Compliance.

An Eligible Director or an Eligible Director’s beneficiary or estate shall not
receive or sell any Common Stock granted pursuant to this Plan until all
appropriate listing, registration and qualification requirements and consents
and approvals have been satisfied or obtained, free of any condition
unacceptable to the Board.

The Committee shall have the authority to remove any or all of the restrictions
on the Restricted Shares or RSUs, including restrictions under the Restricted
Period, whenever it determines that such action is appropriate as a result of
changes in applicable laws or other circumstances after the Grant date.

 

8. Shares Reserved Under the Plan.

The shares of Common Stock covered by grants under this Plan as Restricted
Shares will not exceed 200,000 shares in the aggregate, subject to adjustment as
provided below, according and subject to Rule 16b-3 of the Securities and
Exchange Act of 1934, (“Exchange Act”), as amended. Restricted Shares may be
originally issued or treasury shares or a combination of both.

Any shares of Common Stock granted as Restricted Shares that are terminated,
forfeited or surrendered or which expire for any reason will not be available
again for issuance under this Plan, if any Eligible Director received any of the
benefits of shares ownership before termination, forfeiture or surrender.

 

9. Adjustment of Awards.

If a recapitalization, stock split, stock dividend, combination or exchange of
shares, merger, consolidation, rights offering, separation, reorganization or
liquidation, or any other change in the Company’s corporate structure or shares
occurs, the Committee may make equitable adjustments in the number of Restricted
Shares and RSUs and class of shares authorized to be granted as Restricted
Shares or used to value RSUs, as it deems appropriate to prevent dilution or
enlargement of rights. Restricted Shares or RSUs issued as a consequence of any
such change shall be issued subject to the same restrictions and provisions
applicable to the original Restricted Shares or RSU grant.

 

-5-



--------------------------------------------------------------------------------

10. Plan Termination or Amendment.

The Committee at any time may terminate the Plan and from time to time may alter
or amend all or any part of the Plan (including any amendment deemed necessary
to ensure that the Company complies with any regulatory requirement in
Section 7) without shareholder approval, unless otherwise required by law or by
the Securities and Exchange Commission or New York Stock Exchange rules. No Plan
termination or amendment may impair the rights of an Eligible Director to awards
of Restricted Shares or RSUs and associated Deferred Cash Payments granted under
the Plan without the Director’s consent.

 

11. Section 409A.

Notwithstanding anything to the contrary in this Plan, if any Plan provision or
Plan award would result in the imposition of an additional tax under
Section 409A of the Internal Revenue Code, related regulations and United States
Treasury Department pronouncements (“Section 409A”), that Plan provision or
award will be reformed to avoid imposition of the applicable tax and no action
taken to comply with Section 409A shall be deemed to adversely affect the
Eligible Director’s rights under any award.

 

12. Miscellaneous.

 

  (a) Nothing in the Plan shall be deemed to create any Board obligation to
nominate any director for reelection by the Company’s shareholders.

 

  (b) The Company shall have the right to require that an Eligible Director pay
any taxes required by law on share issuance or delivery when the restrictions
lapse before any Restricted Shares or RSUs are issued or delivered.

 

13. Governing Law.

The Plan shall be construed according to the law of the State of Texas if
federal law does not supersede and preempt state law.

 

14. Effective Date.

The Plan was originally effective on June 1, 1996, and was amended and restated
effective October 16, 1998 and January 1, 2003. The Plan is amended and restated
effective February 23, 2006.

 

-6-